Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 – 26, 28, 30 – 33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Pub. No. 2018/0018085 A1).
As to claim 21, Watanabe shows a display apparatus (2, Fig. 1 and para. 27) comprising: a display 3 (Fig. 1 and para. 29); an optical sensor comprising a plurality of light transmitters and a plurality of light receivers arranged around the display, facing each other and configured to transmit and obtain light (Fig. 2 and para. 33); and a processor configured to: identify a touch position of a pointer on a screen of the display, based on the light transmitted and obtained by the optical sensor (Fig. 2 and para. 33), identify a touch size of the pointer, based on the light transmitted and obtained by the optical sensor (Figs. 2 and 3 and para. 39), based on the touch size being below a threshold value, control the display to display an image on the screen along first touch positions of first successive touches based on first movement of the pointer (Figs. 9 and 10A – 10C and paras. 97 – 99), and based on the touch size being above the threshold value, control the display to erase imagery on the screen along second touch positions 
As to claim 22, Watanabe shows that the optical sensor is further configured to identify a variation in the touch size of the pointer in the first successive touches of the pointer, and the processor is further configured to adjust a width of a writing or drawing image displayed on the screen of the display based on the variation in the identified touch size in the first successive touches (Figs. 9 and 10A – 10C and paras. 97 – 99).
As to claim 23, Watanabe shows that the processor is further configured to identify the touch size based on at least one from among a width and a height of a region touched by the pointer on the screen of the display (Figs. 9 and 10A – 10C and paras. 97 – 99).
As to claim 24, Watanabe shows that the optical sensor is further configured to form a matrix in front of the screen of the display with light transmitted and obtained between the plurality of light transmitters and the plurality of light receivers (Fig. 2 and para. 33).
As to claim 25, Watanabe shows that the pointer comprises a finger (Fig. 10A and para. 91).
As to claim 26, Watanabe shows that the processor is further configured to: identify a number of pixels corresponding to the identified touch size, based on a size and a resolution of the display (para. 117), and adjust a width of at least a portion of the image displayed on the screen of the display based on the identified number of pixels (Figs. 9 and 10A – 10C and paras. 97 – 99).

As to claims 30 and 37, Watanabe shows a non-transitory computer readable medium comprising: computer executable instruction code that, when executed by a processor, causes the processor to perform the method of controlling a display apparatus (2, Fig. 1 and para. 27), the method comprising: identifying a touch position of a pointer on a screen of a display 3 (Fig. 2 and para. 33), based on light transmitted and obtained by an optical sensor including a plurality of light transmitters and a plurality of light receivers arranged around the display, facing each other and configured to transmit and obtain the light (Fig. 2 and para. 33); identifying a touch size of the pointer, based on the light transmitted and obtained by the optical sensor (Figs. 2 and 3 and para. 39); and selecting between at least a writing or drawing mode and an erasing mode by comparing the touch size that is identified with a threshold value (Figs. 9 and 10A – 10C and paras. 97 – 99).
As to claim 31, Watanabe shows that the selecting comprises selecting the writing or drawing mode based on the touch size being less than the threshold value (Figs. 9 and 10A – 10C and paras. 97 – 99), the method further comprises displaying an image on the screen along touch positions of successive touches, based on movement of the pointer in the writing or drawing mode (Figs. 9 and 10A – 10C and paras. 97 – 99), the identifying of the touch size comprises identifying a variation in the touch size of the pointer in the successive touches of the pointer (Figs. 9 and 10A – 10C and paras. 
As to claim 32, Watanabe shows that the selecting comprises selecting the writing or drawing mode based on the touch size being less than the threshold value (Figs. 9 and 10A – 10C and paras. 97 – 99), displaying an image on the screen along touch positions of successive touches, based on movement of the pointer in the writing or drawing mode (Figs. 9 and 10A – 10C and paras. 97 – 99), and the identifying of the touch size comprises identifying the touch size based on at least one from among a width and a height of a region touched by the pointer on the screen of the display (Figs. 9 and 10A – 10C and paras. 97 – 99).
As to claim 33, Watanabe shows that the selecting comprises selecting the writing or drawing mode based on the touch size being less than the threshold value (Figs. 9 and 10A – 10C and paras. 97 – 99), displaying an image on the screen along touch positions of successive touches, based on movement of the pointer in the writing or drawing mode (Figs. 9 and 10A – 10C and paras. 97 – 99), and the identifying of the touch size comprises: identifying a number of pixels corresponding to the identified touch size, based on a size and a resolution of the display (para. 117), and adjusting a width of at least a portion of the image displayed on the screen of the display based on the identified number of pixels (Figs. 9 and 10A – 10C and paras. 97 – 99).
As to claim 35, Watanabe shows that the selecting comprises selecting the writing or drawing mode based on the touch size being less than the threshold value .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Huang et al. (US Pub. No. 2015/0160779 A1).
As to claim 27, Watanabe shows that the processor sets a width of at least a portion of the image (Figs. 9 and 10A – 10C and paras. 97 – 99).
Watanabe does not show that the processor is further configured to convert the identified touch size into a pressure value.
Huang shows that a system converts an identified touch size into a pressure value (Figs. 14 and 15 and para. 125), and adjusts a characteristic of an image based on the converted pressure value (Fig. 17 and para. 127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified above with those of Huang because 
		As to claim 34, Watanabe shows that the selecting comprises selecting the writing or drawing mode based on the touch size being less than the threshold value (Figs. 9 and 10A – 10C and paras. 97 – 99), displaying an image on the screen along touch positions of successive touches, based on movement of the pointer in the writing or drawing mode (Figs. 9 and 10A – 10C and paras. 97 – 99).
		Watanabe does not show that the method further comprises: converting the identified touch size into a pressure value; and adjusting a width of at least a portion of the image based on the converted pressure value.
Huang shows that a system converts an identified touch size into a pressure value (Figs. 14 and 15 and para. 125), and adjusts a characteristic of an image based on the converted pressure value (Fig. 17 and para. 127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kano as modified above with those of Huang because designing the system in this way allows the device to enable effects for Chinese and Japanese calligraphy (para. 220).
Claims 29, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Kano et al. (US Pub. No. 2012/0054665 A1) and Kobayashi et al. (US Pub. No. 2018/0217683 A1).
As to claim 29, Watanabe does not show that the processor is further configured to: obtain a user input for selecting one from among a real-time variable touch-size mode and a fixed touch-size mode, cause the display to display the image with a 
		Kano shows that a processor is configured to: obtain a user input for selecting a real-time variable touch-size mode, and to control the display to display the image with a width of the at least the portion of the image adjusted corresponding to the variation in the touch size, based on the selection of the real-time variable touch-size mode (Figs. 2 and 15 and paras. 91 – 93).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watanabe with those of Kobayashi because designing the system in this way allows the device to provide a more realistic drawing experience (para. 102).
 		Watanabe as modified above does not show a fixed touch-size mode used to control the display to display the image with a fixed width regardless of the variation in the touch size, based on the selection of the fixed touch-size mode. 
		Kobayashi shows that a fixed touch-size mode used to cause a display to display an image with a fixed width regardless of variation in the touch size, based on the selection of the fixed touch-size mode (Fig. 7 and paras. 66 – 70).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watanabe as modified with those of Kobayashi because 
As to claim 36, Watanabe shows that the selecting comprises selecting the writing or drawing mode based on the touch size being less than the threshold value (Figs. 9 and 10A – 10C and paras. 97 – 99).
Watanabe does not show that the method further comprises: obtaining a user input for selecting one from among a real-time variable touch-size mode and a fixed touch-size mode; displaying, in the writing or drawing mode, an image with a fixed width regardless of variation in the touch size, based on selection of the fixed touch-size mode; and determining the fixed width based on a touch size of an initial touch along a trace performed by the pointer on the screen of the display to form the image.
		Kano shows that a processor is configured to: obtain a user input for selecting a real-time variable touch-size mode, and to control the display to display the image with a width of the at least the portion of the image adjusted corresponding to the variation in the touch size, based on the selection of the real-time variable touch-size mode (Figs. 2 and 15 and paras. 91 – 93).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watanabe with those of Kobayashi because designing the system in this way allows the device to provide a more realistic drawing experience (para. 102).
 		Watanabe as modified above does not show a fixed touch-size mode used to control the display to display the image with a fixed width regardless of the variation in the touch size, based on the selection of the fixed touch-size mode. 

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watanabe as modified with those of Kobayashi because designing the system in this way allows the device to exhibit flexible configurability (para. 70).
As to claim 38, Watanabe shows that an apparatus comprising: a processor configured to: identify a touch position of a pointer on a screen of a display 3 (Fig. 2 and para. 33), based on light transmitted and obtained by an optical sensor (Fig. 2 and para. 33), and to identify a touch size of the pointer, based on the light transmitted and obtained by the optical sensor (Figs. 9 and 10A – 10C and paras. 97 – 99).
Watanabe does not show that the system obtains a user input for selecting one from among a real-time variable touch-size mode and a fixed touch-size mode, cause the display to display an image with a varying width corresponding to a variation in the touch size, based on selection of the real-time variable touch-size mode, and cause the display to display the image with a fixed width regardless of the variation in the touch size, based on selection of the fixed touch-size mode, wherein, in the fixed touch-size mode, the processor is further configured to determine the fixed width based on a touch size of an initial touch along a trace performed by the pointer on the screen of the display to form the image.
		Kano shows that a processor is configured to: obtain a user input for selecting a real-time variable touch-size mode, and to control the display to display the image with 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watanabe with those of Kobayashi because designing the system in this way allows the device to provide a more realistic drawing experience (para. 102).
 		Watanabe as modified above does not show a fixed touch-size mode used to control the display to display the image with a fixed width regardless of the variation in the touch size, based on the selection of the fixed touch-size mode. 
		Kobayashi shows that a fixed touch-size mode used to cause a display to display an image with a fixed width regardless of variation in the touch size, based on the selection of the fixed touch-size mode (Fig. 7 and paras. 66 – 70).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watanabe as modified with those of Kobayashi because designing the system in this way allows the device to exhibit flexible configurability (para. 70).
As to claim 39, Watanabe shows that the processor is further configured to detect the touch size based on at least one from among a width and a height of a region touched by the pointer on the screen of the display (Figs. 9 and 10A – 10C and paras. 97 – 99).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CARL ADAMS/Examiner, Art Unit 2627